             Case 20-10256-KBO    Doc 67-4   Filed 02/06/20   Page 1 of 4




                                    EXHIBIT C

                                 Rule 2016 Statement




25713475.5
                         Case 20-10256-KBO              Doc 67-4        Filed 02/06/20       Page 2 of 4




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )     Chapter 11
                                                                    )
         EARTH FARE, INC., et al.,1                                 )     Case No. 20-10256 (KBO)
                                                                    )
                                   Debtors.                         )     Jointly Administered
                                                                    )

                    STATEMENT OF YOUNG CONAWAY STARGATT & TAYLOR, LLP
                     UNDER RULE 2016 OF THE FEDERAL RULES OF BANKRUPTCY
                     PROCEDURE AND SECTION 329 OF THE BANKRUPTCY CODE

                          1.       Young Conaway Stargatt & Taylor, LLP (“Young Conaway”), pursuant

         to Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule

         2016-1 of the Local Rules of Bankruptcy Practice and Procedure for the United States

         Bankruptcy Court of the District of Delaware (the “Local Rules”), and section 329 of title 11 of

         the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), states that the

         undersigned is proposed counsel for the above-captioned debtors and debtors in possession

         (collectively, the “Debtors”) in these chapter 11 cases (the “Chapter 11 Cases”).

                          2.       Compensation agreed to be paid by the Debtors to Young Conaway is to

         be for legal services rendered in connection with the Chapter 11 Cases. The Debtors have agreed

         to pay Young Conaway at the firm’s standard hourly rates for the legal services rendered or to be

         rendered on the Debtors’ behalf in connection with these cases by Young Conaway’s various

         attorneys and paralegals. The Debtors have also agreed to reimburse Young Conaway for its

         actual and necessary expenses incurred in connection with the Chapter 11 Cases.




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
25713475.5
                          Case 20-10256-KBO            Doc 67-4   Filed 02/06/20   Page 3 of 4




                            3.      Young Conaway was retained by the Debtors pursuant to an engagement

         agreement dated November 4, 2019 (the “Engagement Agreement”). In accordance with the

         Engagement Agreement, Young Conaway received retainers in the amounts of $175,000.00 and

         $173,410.47 on November 19, 2019 and January 31, 2020, respectively (collectively,

         the “Retainer”) in connection with the planning and preparation of initial documents and its

         proposed postpetition representation of the Debtors.

                            4.      Young Conaway also received the following payments from the Debtors,

         for services rendered and reimbursement of chapter 11 filing fees for each of the Debtors, prior

         to the Petition Date (the “Prepetition Payments”):

                                                            Date of         Form of           Payment
             Invoice Date           Billing Period
                                                           Payment          Payment           Amount
               12/16/19           11/1/19 – 12/13/19       1/8/2020           Wire           139,148.90

               1/8/2020          12/14/19 – 12/31/19       1/28/2020          Wire           145,524.16

              1/29/2020          1/1/2020 – 1/24/2020      1/31/2020          Wire           176,589.53


         Within the year prior to the Petition Date, Young Conaway received no other payments from the

         Debtors on account of services rendered or to be rendered in contemplation of or in connection

         with the Chapter 11 Cases.

                            5.      The Prepetition Payments were applied to the invoice and, accordingly,

         did not diminish the Retainer. After applying a portion of the Retainer to the outstanding

         balance existing as of the Petition Date, Young Conaway continues to hold a Retainer in the

         amount of $172,160.57. The remaining Retainer will constitute a general retainer as security for

         postpetition services and expenses.




                                                             2
25713475.5
                      Case 20-10256-KBO         Doc 67-4        Filed 02/06/20   Page 4 of 4




                        6.     Young Conaway will seek approval of payment of compensation upon its

         filing of appropriate applications for allowance of interim or final compensation pursuant to

         sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any

         applicable orders of the Court.

                        7.     All filing fees in the Chapter 11 Cases have been paid in full.

                        8.     The services to be rendered include all those services set forth in the

         Debtors’ Application for an Order Authorizing the Retention and Employment of Young

         Conaway Stargatt & Taylor, LLP as Counsel for the Debtors, Nunc Pro Tunc to the Petition

         Date.

                        9.     Young Conaway further states that it has neither shared nor agreed to

         share (a) any compensation it has received or may receive with another party or person, other

         than with the partners, counsel, and associates of Young Conaway, or (b) any compensation

         another person or party has received or may receive.

         Dated: February 6, 2020                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                    /s/ M. Blake Cleary
                                                    Pauline K. Morgan (No. 3650)
                                                    M. Blake Cleary (No. 3614)
                                                    Sean T. Greecher (No. 4484)
                                                    Shane M. Reil (No. 6195)
                                                    Allison S. Mielke (No. 5934)
                                                    Rodney Square
                                                    1000 North King Street
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 571-6600
                                                    Facsimile: (302) 571-1253
                                                    EF@ycst.com

                                                    Proposed Counsel to the Debtors
                                                    and Debtors-in-Possession




                                                         3
25713475.5
